Title: To Benjamin Franklin from Thomas Barclay, 6 January 1782
From: Barclay, Thomas
To: Franklin, Benjamin


Sir
Amsterdam 6th. Jany. 1782
Since I had the honour of addressing your Excellency the 24th. of last month I have received 333 Packages of Cloathing, and 130 of Tin, from the warehouses of Mess: Van Arp & Co. and there are ready for delivery in Mess: De Neufvilles stores 42 packages, which I am told Compleat the whole of the supplies left here by Mr. Gillan. Those that I have in possession are in very bad order, and must be repack’d, part of them, so much damaged that it will be in Vain to forward them, but this will not, I hope, amount to much Value. When I get them into shipping order, I purpose Transporting them to France in Neutral Bottoms; and I hope from thence to be Able, with your Assistance, to get them taken forward with safety. There appeard to me no other probable way of Conducting the business with success, they may lye here long enough without the prospect of Convoy and the Expence after they Come into my hands, will not, I hope be great, considering the Value of the goods; I flatter my self therefore that my proceedings will have the honour of your Excellencys Approbation. I shall be much obliged to you for the Invoice which Mess: De Neufville furnish’d you with as it will be Very usefull to me— Mr. De Neufville wishes that I shou’d mention the part he has acted since I Came to Amsterdam, and therefore I hope you will excuse my detaining you a Moment on that subject— After having been delay’d, and I thought trifled with a good deal, I applied to Mr. Van Arp himself, and I own I was surprized at his Obstinacy, and at the little appearance of Confidence which he seemd to put in Mr. De Neufville, in short the more I examind the Matter the less I blamed this last gentleman, this Justice is due to him, at the same time I thought it proper to put the goods in a Train intirely independent of him, as so many Objections had Already Arisen on the side of the Owners of the Vessells of which he was one.
I have the honour to be Very Respectfully— Sir Your Excellency’s Most Obed Servant
Thos Barclay
His Excellency Doctor Franklin, Passy
 
Addressed: His Excellency / Benjamin Franklin Esqre. / at / Passy near / Paris
Notation: Thos. Barclay Jany 6. 1782
